Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in denying that part of respondent’s cross motion seeking to dismiss the petition brought by the school district petitioners. In light of the court’s determination that this CPLR article 78 proceeding is premature because respondent has not rendered a final determination on the reconveyance issue, with which we agree, the court lacks jurisdiction over the matter (see, CPLR 7801 [1]; Matter of Lapiana v Gliedman, 108 AD2d 857, 858). Hence, the court erred in retaining jurisdiction over the proceeding and directing respondent to hear and determine the application of the school district petitioners. (Appeal from Order of Supreme Court, Erie County, Mahoney, J. — CPLR art 78.)
Present— Pine, J. P., Hayes, Callahan and Fallon, JJ.